DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 objected to because of the following informalities:  there are grammatical errors in this claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-25, 29-35, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Ruehle reference (US Patent Publication No. 2003/0163980).
5.	Regarding claim 20, the Ruehle reference discloses:
an air cleaner (FIG. 1) for an internal combustion engine [Abstract], comprising:
a filter medium (26) for filtering an airstream [Paragraph 0013];
a curved base (14) for coupling the filter medium with an air inlet (37); and
a cover (16) for causing the airstream to pass through the filter medium (26) (FIG. 1).
6.	Regarding claim 21, the Ruehle reference further discloses:
wherein the filter medium (26) is disposed between a first end cap (28) and a second end cap (30).
7.	Regarding claim 22, the Ruehle reference further discloses:
wherein the filter medium (26), the first end cap (28), and the second end cap (30) comprise an air filter (24) for being disposed between the curved base (14) and the cover (16).
8.	Regarding claim 23, the Ruehle reference further discloses:
wherein the cover (16) is configured to secure the filter medium (26) and the curved base (14) to the air inlet (37).
9.	Regarding claim 24, the Ruehle reference further discloses:
wherein the curved base (14) includes an inlet receiver (23) for being coupled with the air inlet (37).
10.	Regarding claim 25, the Ruehle reference further discloses:
wherein the curved base (14) includes a curved portion (38, 39) extending from the inlet receiver (23).
11.	Regarding claim 29, the Ruehle reference further discloses:
wherein the curved base (14) includes a peripheral flat portion (18) for being coupled with the filter medium (26) (FIG. 1).
12.	Regarding claim 30, the Ruehle reference further discloses:
wherein the peripheral flat portion (18) comprises a horizontal surface (FIG. 1) that cooperates with the cover (16) to cause the airstream to be drawn through the filter medium (FIG. 1).
13.	Regarding claim 31, the Ruehle reference further discloses:
wherein the cover (16) a raised portion (46) configured to provide clearance between the cover (16) and the curved based (14).
14.	Regarding claim 32, the Ruehle reference further discloses:
wherein the cover (16) includes a peripheral flat portion (20) that surrounds the raised portion (46).
15.	Regarding claim 33, the Ruehle reference further discloses:
wherein the peripheral flat portion (46) comprises a horizontal surface that cooperates with the curved base to cause the airstream to be drawn through the filter medium (FIG. 1).
16.	Regarding claim 34, the Ruehle reference discloses:
a method for an air cleaner for an internal combustion engine (FIG. 1), comprising:
providing a filter medium (26) for filtering an airstream (FIG. 1);
configuring a curved base (14) for coupling the filter medium (26) with an air inlet (37); and
forming a cover (16) for causing the airstream to pass through the filter medium (26) (FIG. 1).
17.	Regarding claim 35, the Ruehle reference further discloses:
wherein providing includes obtaining an air filter (24) comprising the filter medium (26) disposed between a first end cap (28) and a second end cap (30).
18.	Regarding claim 37, the Ruehle reference further discloses:
wherein forming the cover (16) includes forming a raised portion (46) to provide clearance between the cover (16) and the curved base (14).
19.	Regarding claim 38, the Ruehle reference further discloses:
wherein forming the raised portion (46) includes providing enough clearance to allow a desired volume of the airstream to enter the air inlet (37) at substantially all engine speeds (capable of).
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the reference and the Pittsley reference (US Patent No. 3,355,863).
22.	Regarding claim 27, the Ruehle reference fails to disclose:
wherein the curved portion includes a cross-sectional shaped comprising a compound-curve.
The Pittsley reference teaches it is conventional in the art of air cleaners to provide as taught in (FIG. 1) wherein the curved portion includes a cross-sectional shaped comprising a compound-curve (FIG. 1).  Such configurations/structures would facilitate airflow (FIG. 1).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air cleaner of the Ruehle reference, such that the air cleaner further includes wherein the curved portion includes a cross-sectional shaped comprising a compound-curve, as clearly suggested and taught by the Pittsley reference, in order to allow facilitating airflow (FIG. 1).  
23.	Regarding claim 28, the Ruehle reference fails to disclose:
wherein the compound-curve comprises two or more tangent curves that each includes an unique radius of curvature.
The Pittsley reference teaches it is conventional in the art of air cleaners to provide as taught in (FIG. 1) wherein the compound-curve comprises two or more tangent curves that each includes an unique radius of curvature (FIG. 1).  Such configurations/structures would facilitate airflow (FIG. 1).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air cleaner of the Ruehle reference, such that the air cleaner further includes wherein the compound-curve comprises two or more tangent curves that each includes an unique radius of curvature, as clearly suggested and taught by the Pittsley reference, in order to allow facilitating airflow (FIG. 1).  
Allowable Subject Matter
24.	Claims 26 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747